DETAILED ACTION

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the disclose prior art of record fails to disclose the claim as a whole and in particular it fails to disclose the newly added limitations of: 
“A face authentication device, which is configured to perform face authentication of any person present in a narrow floor or passage based on an input image picked up by an image pickup device, the input image including a mirror region reflected by a mirror installed in the narrow floor or passage,”
“wherein a direct distance between the image pickup device and the person to be authenticated is longer than a direct distance between the image pickup device and the mirror,”

Regarding indpendent claims 6 and 9, these claims are allowed since they contain limitations similar to allowed claim 1.

	Regarding claims 2-5, 7, 8, and 10-13, these claims are allowed since they depend from allowed claims.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Response to Arguments
Applicant’s arguments, see Remarks, filed on 12/08/2021, with respect to claim 1 have been fully considered and some of them are persuasive.  Therefore the 35 USC 103 rejection of has been withdrawn. 

Applicant has argued that, Here, Connell merely discloses that the interior rearview mirror 301 is installed in the vicinity of a windshield of the vehicle, but Connell fails to teach or suggest that "the mirror is located closer to the image pickup device than the person to be authenticated and is “installed in the vicinity of a ceiling" 
Examiner’s Response: The rearview mirror is located near the top of the windshield which is near the ceiling so it can still be considered to be “installed in the vicinity of a ceiling.”

Applicant has argued that, Furthermore, in Connell, a direct distance between the driver's face and the video camera 302 is shorter than a direct distance between the video camera 302 and the interior rearview mirror 301. See partial FIGS. 3A and 3B reproduced below. In contrast, according to the claimed features, "a direct distance between the image pickup device and the person to be authenticated is longer than a direct distance between the image pickup device and the mirror."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID PERLMAN/Primary Examiner, Art Unit 2662